PER CURIAM.
Action to recover for injuries sustained by plaintiff, an employee of Westchester Colprovia Corporation, while working on premises owned by the defendant, tried to the court and a jury. Federal jurisdiction rests on diversity of citizenship, and the applicable law is that of New York as the premises are located in that state. At the close of all the evidence defendant moved for a directed verdict. Decision was reserved and the case was submitted to the jury, which disagreed. The defendant then moved for judgment on its prior motion and also moved for judgment notwithstanding the jury’s disagreement. These motions were granted, with an opinion. The judgment is affirmed on the opinion below, reported in 148 F.Supp. 271.